 1 McGREGOR W. SCOTT
   United States Attorney
 2 DAVID GAPPA
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, Ca 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                                   UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                           Case No: 1:20-CR-00025 NONE-SKO

12
                                                         STIPULATION BETWEEN THE UNITED STATES
13                                 Plaintiff,            AND DEFENDANT REGARDING PRODUCTION
                                                         OF PROTECTED INFORMATION AND
14                           v.                          [PROPOSED] PROTECTIVE ORDER

15   DANIEL VINCENT SALAZAR JR.,
                                                         Ctrm:            7
16                                 Defendant.
                                                         Hon.            Sheila K. Oberto
17

18
19          This case involves charges related to the sexual exploitation of minors. The discovery in this
20 case contains private personal information related to the defendant and third parties (both adults and

21 minors), including but not limited to their names, dates of birth, physical descriptions, telephone

22 numbers and/or residential addresses as well as images of victims.

23          The parties desire to avoid both the necessity of large-scale redactions and the unauthorized
24 disclosure or dissemination of this personal information to anyone not a party to the court proceedings in

25 this matter, so the parties agree that entry of a protective order would be appropriate and facilitate the
26 expeditious exchange of information about the case.

27

28                                                        1
 1           As a result, defendant Daniel Vincent Salazar Jr., by and through his counsel of record, Matt

 2 Lemke and / or Eric Kersten (defense counsel), and the United States of America, by and through

 3 Assistant United States Attorney David Gappa, agree as follows:

 4           1.     This court may enter a protective order under Rule 16(d) of the Federal Rules of Criminal

 5 Procedure, and the court’s general supervisory authority.

 6           2.     The protective order will cover all discovery provided to or made available to defense

 7 counsel as part of discovery in this case.

 8           3.     By signing this stipulation and protective order, defense counsel agree(s) not to share any

 9 documents that contain protected information with anyone other than defense counsel’s associated

10 attorneys, designated defense investigator(s), designated defense expert(s), and/or support staff. Defense

11 counsel may permit the defendant to view unredacted documents in the presence of his attorney(s), defense

12 investigator(s), and/or support staff. The parties agree that defense counsel, defense investigator(s), and

13 support staff shall not allow the defendant to copy or record protected information contained in the

14 discovery. The parties agree that defense counsel, defense investigator(s), and support staff may provide

15 the defendant with copies of documents, if any, from which protected information has first been redacted.

16           4.     The discovery and information within it may be used only in connection with the litigation

17 of this case and for no other purpose. The discovery is now and will forever remain the property of the

18 United States of America (the government). Defense counsel will return the discovery to the government
19 at the conclusion of the case.

20           5.     Defense counsel will store the discovery in a secure place and will use reasonable care to

21 ensure that it is not disclosed to anyone in violation of this agreement.

22           6.     Defense counsel shall be responsible for advising the defendant, employees, and other

23 members of the defense team, and defense witnesses of the contents of this stipulation and order.

24           7.     In the event that defendant substitutes counsel, undersigned defense counsel agrees to

25 withhold discovery from new counsel and to return any discovery provided to the government.
26           8.     The government will make digital evidence (including contraband) available within the confines of

27 the Federal Bureau of Investigation office in Ripon, California; or other appropriate law enforcement facilities

28                                                         2
 1 approved by the government. The digital evidence (contraband) shall not be viewed by any person other than

 2 defense counsel, and defense investigators and experts approved in advance by the government; and such viewing

 3 shall be conducted only as necessary to prepare for defendant’s defense. Arrangements for reviewing that material

 4 can be made through FBI Special Agent Greg Wenning at 209-825-1172. Neither defense counsel nor any

 5 representative of defense counsel will remove any contraband from the custody or control of the law enforcement

 6 agency.

 7

 8 IT IS SO STIPULATED.
 9

10 Date: March 4, 2020                                      /s/ Matt Lemke
                                                            Matt Lemke
11                                                          Attorney for defendant
                                                            Daniel Salazar
12
     Date: March 4, 2020                                    /s/ Eric Kersten
13                                                          Eric Kersten
                                                            Attorney for defendant
14                                                          Daniel Salazar

15

16 Date: March 2, 2020                                      McGREGOR W. SCOTT
                                                            United States Attorney
17

18                                                          By: /s/ David Gappa
                                                            David Gappa
19                                                          Assistant U.S. Attorney

20

21 IT IS SO ORDERED.

22
     Dated:    March 4, 2020                                        /s/   Sheila K. Oberto              .
23                                                       UNITED STATES MAGISTRATE JUDGE
24

25
26

27

28                                                         3
